Order reversed, without costs, and motion for temporary injunction granted, restraining defendant pendente lite from publishing a notice that questions Hos. 1 and 3 will be submitted to a vote of the electors of the city *915of Buffalo at the coming general election and from incurring any expense on account of the city of Buffalo in the publication of same, and from performing any official act toward submitting the questions referred to to the voters of said city at said election. Held, that the common council had no authority to adopt the ordinance and it has not been validated by the new charter.* All concurred, except Kruse, P. J., and Merrell, J., who dissented and voted for affirmance.

 See Laws of 1914, chap. 217, as amd.— [Rep,